Citation Nr: 0813826	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-24 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to Department of Veterans Affairs Dependency and 
Indemnity Compensation (DIC) benefits for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151.  
 


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
October 1948.  The appellant seeks surviving spouse benefits.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim for entitlement to DIC benefits for the 
cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151. 

In a January 2007 decision, the Board denied the appellant's 
claim for entitlement to DIC benefits for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151.  
The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion for Remand, a December 2007 Order of the Court 
remanded the claim for readjudication in accordance with the 
Joint Motion.    


FINDINGS OF FACT

1.  In October 2001, the veteran died of hypoxia due to acute 
respiratory distress syndrome as a result of sepsis.  

2.  Post-operative wound infection is a reasonably 
foreseeable consequence of surgical treatment.  

3.  There is no evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing surgical treatment in 
February 2000 or August 2001.

  
CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
the cause of the veteran's death have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.361, 3.800 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC Entitlement Under 38 U.S.C.A. § 1151 

The appellant contends that the veteran's acute respiratory 
distress syndrome, which led to his death, arose from sepsis 
that developed as a result of staph infections related to VA 
surgery that he had received.  Specifically, she alleges that 
the veteran contracted staph infections due to complications 
from VA surgeries in February 2000 and August 2001, and that 
the infections were a result of negligent medical care on the 
part of VA.  The RO received this claim in November 2001.  

38 U.S.C.A. § 1151 provides generally that, when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service-connected.  38 U.S.C.A. § 1151 (West 2002).  

A disability is a qualifying disability if it was not the 
result of the veteran's willful misconduct, the disability 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the veteran under any law 
administered by the VA, and the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or was an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) 
(West 2002). 

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care or treatment and that the 
veteran has an additional disability does not establish 
causation.  38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).   
 
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability, it must be shown that the hospital care or 
medical or surgical treatment caused the veteran's additional 
disability or death; and (i) VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider, or (ii) VA furnished the hospital care or medical 
or surgical treatment without the veteran's informed consent.  
Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

A February 2000 VA medical report shows that the veteran was 
referred to the VA for a popliteal aneurysm and underwent a 
popliteal aneurysm bypass.  He had the superficial femoral 
artery to popliteal bypass on the right leg.  There were no 
significant post-operative complications.  The veteran's 
segmented incisions at the right lower extremity with staples 
and his right groin incision with sutures were painted with 
betadine, clean, dry, and intact.  On the second post-
operative day when the veteran was discharged to home, his 
incisions with intact staples were open to air and healing 
well.  The groin incision was noted to be tender to touch.  
The veteran was instructed on self care with emphasis on 
wound care and good personal hygiene, especially for the 
right groin wound.  The medical evidence of record showed 
that the veteran was hospitalized a week after his right 
popliteal artery aneurysm bypass.  His wounds were 
erythematous with serous drainage.  He was admitted to the 
hospital for local wound care and intravenous antibiotics.  
His wound became progressively more erythematous with 
purulent discharge, and culture of this drainage revealed 
methicillin-resistant Staphylococcus aureus (MRSA).  During 
the veteran's one-month stay in the hospital, he was treated 
with antibiotics.  His wound was also opened in his mid-
portion, and wound care with dressing changes was regularly 
performed.  By the time of his discharge from the hospital, 
the purulence had subsided, and there was only some serous 
drainage from the wound.  The veteran was discharged with 
home health to see him for dressing changes and wound care, 
and he was to be continued on antibiotics for four to six 
weeks.  

In an August 2001 VA medical report, the veteran underwent 
repair of a left popliteal aneurysm and a femoral below-the-
knee popliteal bypass.  He tolerated the procedure well, was 
taken to the recovery room in stable condition, and was 
discharged to home with instructions on self care.

The veteran was subsequently hospitalized twice in September 
2001 with left thigh seroma at the surgical site.  Wound 
cultures were negative on the first admission, and he was 
discharged with medication.  Wound cultures on the second 
admission showed MRSA, and the veteran was placed on 
antibiotics and received continuous wound dressing changes.  
He also received medication for left lower lobe pneumonia 
that was seen on chest x-ray.  He was transferred to the 
surgical intensive care unit, and a repeat x-ray revealed 
adult respiratory distress syndrome.  He was transferred to 
the medical intensive care unit for vent management and 
continued to deteriorate with progressive adult respiratory 
distress syndrome.  He eventually became asystolic and was 
pronounced dead in October 2001.    

The veteran's certificate of death reflects that the 
immediate cause of his death was hypoxia due to acute 
respiratory distress syndrome as a consequence of sepsis.  

In June 2002, a VA examiner reviewed the veteran's claims 
file.  He found that the veteran had developed MRSA after 
both the February 2000 and August 2001 surgeries at the VA 
medical centers.  He explained that post-operative wound 
infections could be a complication of any surgery and did not 
reflect a lack of appropriate care.  Regarding the issue of 
whether the two MRSA infections were separate and unrelated 
events, he opined that a review of the record would not 
clarify this issue.  He explained that there could be a 
carrier state in which an individual could be infested with a 
bacteria but not necessarily infected.  He stated that the 
veteran could very well have had a MRSA infection following 
his February 2000 surgery, and that infection would have been 
corrected by the application of antibiotics over an extended 
period of time.  He reported that even after the antibiotic 
treatment, the veteran could have continued to harbor the 
bacteria without evidence of infection and that he could have 
been reinfected when given another opportunity for 
infestation in the form of post-surgical operative wounds.  
He reiterated that even if this had been the scenario, it did 
not reflect inappropriate care.  He concluded that the 
veteran did die of respiratory failure secondary to sepsis 
from staph infection as the result of having had surgery at 
the VA in August 2001, but he asserted that this had not been 
the result of negligence, neglect, or inappropriate medical 
care.    

The Board acknowledges that the veteran developed MRSA as a 
result of VA surgery in February 2000 and August 2001.  
However, as pointed out by the June 2002 VA examiner, post-
operative wound infections can be a complication of any 
surgery and do not reflect a lack of appropriate care.  Thus, 
the Board finds that the veteran's staph infections were 
reasonably foreseeable events.  

Finally, the Board concludes that there was no carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance on VA's part in furnishing medical 
treatment, and there was no evidence that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  Immediately after both 
surgeries, the veteran was not found to have any significant 
complications.  The veteran was discharged both times with 
instructions on self care with emphasis on wound care and 
good personal hygiene, especially for a right groin wound 
that had been tender to the touch.  When he was readmitted in 
February 2000 for local wound care of his MRSA infection, he 
was treated with intravenous antibiotics.  His wound was also 
opened in his mid-portion, and wound care with dressing 
changes were regularly performed.  The veteran was even 
discharged with home health to see him for dressing changes 
and wound care and continued on antibiotics for four to six 
weeks.  Upon his second readmission in September 2001, he was 
also given antibiotics and frequent dressing changes for his 
staph infection.  The June 2002 VA examiner opined that even 
if the veteran had continued to harbor the MRSA bacteria 
without evidence of infection after the first surgery and had 
become reinfected after his second surgery, this was not the 
result of negligence, neglect, or inappropriate medical care 
because post-operative wound infections could be an 
unfortunate complication of any surgery.  There is no 
competent contrary medical opinion of record.             
    
The weight of the credible evidence demonstrates that the 
veteran's staph infections were reasonably foreseeable 
consequences of surgical procedures and were not the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance on VA's part in furnishing 
medical treatment.  Therefore, compensation for benefits for 
the cause of the veteran's death under 38 U.S.C.A. § 1151 is 
not warranted.  The Board finds that the preponderance of the 
evidence is against this claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2002 and a rating 
decision in June 2002.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2004 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Entitlement to DIC benefits for the cause of the veteran's 
death pursuant to the provisions of 38 U.S.C.A. § 1151 is 
denied.   



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


